 

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
District of South Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

ELECTRONIC STORAGE DEVICES LOCATED AT 3700
ARCO CORPORATE DRIVE, SUITE 300 CHARLOTTE,
NORTH CAROLINA 28273

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

Case No.

Nee Sree Se Nee See Se!

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the WESTERN District of NORTH CAROLINA

 

(identify the person or describe the property to be searched and give its location):

Acer Laptop SNXPGX020050035DD3A, Gateway Laptop SNNXY1VAA030325014E63400, Asus Laptop
E8NOCX6044135H, Pretige Elite Tablet, Samsung Mobile Phone IMEI: 352067108217285, ZTE Mobile Phone IMEI:
990008865138544, ZTE Mobile Phone IMEI: 99900088617L.8280 located at 3700 Arco Corporate Drive, Suite 300,
Charlotte, North Carolina 28273 as more fully set forth in Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Certain activities relating to material involving the sexual exploitation of minors and material constituting or containing child
pornography as more fully set forth in Attachment B .

YOU ARE COMMANDED to execute this warrant on or before June 27, 2019 (not to exceed 14 days)
M in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 

 

 

C] for days (not to exceed 30) 1 until, the facts justifying, the later specific date of
Date and time issued: Za ”Y) WY Z Veer
Judg&sSignatuy
City and state: Coltimbia, South Carolina Shiva V. Hodges, United States Magistrate Judge

 

 

Printed name and title

 
 

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed:. Copy of warrant and inventory left with:

oe/24/14_jatsoaul cra c., Poeness

 

 

 

Inventory made in the presence of :

SPS L. Bowen + CFA C. Foe slecc

 

Inventory of the property taken and name of any person(s) seized:
AcER LAPTOP, SNK PEK OZee SOL3BS DDSA
VAA ©S03750C14 E 63400
Careéw,ay LAPToP SNNK YL

AsUS LaetoP, E FTNoc XCou4y/Z5 tt
PRESTIGE EUTE TABLET
OAM SUNG MoBILE PHME, (ME 352667 (0€2 (725

CTE MeBtLE TUNE, (MEL 44000 BLS IB ESUY
LTE MOBILE PINE, [HEL 144000 B8SEITL $20.

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: Ob fru (19 Wwil.~C Avs
Executing officer's é

eCiuAe AGestT Warreg Le Swaceoes

Printed name and title

 

 

 
